EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT, made as of this 8th day of December, 2000, by and between: NISCO SYSTEMS, INC., a Delaware corporation having its executive office at 1665 Lakes Parkway, Suite 110, Lawrenceville, Georgia 30043 (hereinafter referred to as "NISCO") AND ANTHONY J. DEBELLA, an adult individual residing at 2645 The Terrace Way, Dacula, Georgia 30019 (hereinafter "DEBELLA") WITNESSETH THAT: WHEREAS, DEBELLA is a founder of NISCO and has been employed by NISCO since its organization pursuant to various oral agreements, and in anticipation of becoming a publicly-traded company which desires to protect the interests of the shareholders by providing for executive continuity, the parties desire to replace those oral employment agreements with a written employment agreement so as to assure potential investors of the continuity of his employment and NISCO's continuing access to his experience, background, know-how and contacts which will continue to be useful and helpful to NISCO in its business; WHEREAS, the parties have agreed upon the terms of such employment, based upon the preceding oral agreements, and desire a written, formal contract to evidence their agreements; NOW, THEREFORE, in consideration of the mutual promises, covenants and forbearances contained herein, and intending to be legally bound, the parties have agreed as follows: 1. EMPLOYMENT. For the term provided in Paragraph 2, NISCO hereby employs DEBELLA, and DEBELLA hereby accepts that employment, upon the terms and conditions hereinafter set forth. 2. TERM. (a) This Agreement shall become effective as of January 1, 2001. (b) This Agreement, subject to the provisions of Paragraphs 16 and 17 below, shall continue and exist for an initial period from such effective date for a period of thirty-six months, i.e., until December 31, 2003 (initial term). (c) If, at September 30, 2003, neither party is then in default under this Agreement, NISCO may request that EMPLOYEE agree to extend the term of this Agreement for an additional one (1) year period. Such request shall be transmitted by NISCO to DEBELLA, in writing, on or before three (3) months prior to the expiration date of the initial term, of its intention to so extend the Agreement. DEBELLA shall accept or reject such requested extension within thirty (30) days after receipt of NISCO's request; if DEBELLA shall not respond within such thirty days, the request shall be deemed denied. If NISCO shall not give notice of its desire to renew this Agreement on or before the three months prior to the expiration date of the initial term, this Agreement shall terminate as provided. (d) This Agreement shall be subject to a further one (1) year extension under the procedure provided in subparagraph (c), provided that at September 30 of the then existing extension year neither party is then in default under this Agreement. (e) Notwithstanding the foregoing, the term of this Agreement is otherwise subject to the various termination provisions contained hereafter. 3. COMPENSATION-BASE. (a) For all services rendered under this Agreement, DEBELLA shall be paid, as base compensation, such annual salary as shall be determined by NISCO's Board of Directors from time to time, but in no event shall such compensation be at a rate of less than One Hundred Fifty Thousand Dollars ($150,000) per year. Such base compensation shall be subject to a Cost-of-Living Adjustment (COLA) annually based upon the percentage increase in the Cost-of-Living Index, All Commodities, for the Atlanta, Georgia area (if available, otherwise the New York City area). The COLA determination shall be made by comparing the Index at the last day of each year of this Agreement to the Index on the effective date of this Agreement (January 1, 2001), and any increase shall be effective as of the first day of the succeeding year.
